Case 0:18-cv-61987-KMM Document 29 Entered on FLSD Docket 03/04/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 0:18-cv-61987 MOORE/SNOW

  DANA MILLER,
  individually and on behalf of all
  others similarly situated,                                       CLASS ACTION

          Plaintiff,                                               JURY TRIAL DEMANDED

  v.

  NATURA MIRACLES INC.,
  a New York corporation,

        Defendant.
  _______________________________________/

                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

           It is hereby stipulated and agreed by and between Plaintiff Dana Miller and Defendant

   Natura Miracles Inc., pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), that this action, inclusive of all

   claims asserted by Plaintiff individually against Natura Miracles Inc., be, and the same hereby are,

   dismissed in its entirety with prejudice, with each party bearing its own fees and costs.

  Date: March 4, 2019

  Respectfully submitted,

  EISENBAND LAW, P.A.                                  HACKWORTH LAW, P.A.

  /s/ Michael Eisenband                                /s/Jonathan Hackworth
  515 E. Las Olas Boulevard, Suite 120                 1818 North 15th Street
  Ft. Lauderdale, Florida 33301                        Tampa. FL 33605
  Michael Eisenband                                    Jonathan E. Hackworth
  Florida Bar No. 94235                                Florida Bar No. 84234
  MEisenband@Eisenbandlaw.com                          JHack@BHTampa.com
  Telephone: 954.533.4092                              Telephone: 813.280.2911

  Counsel for Plaintiff                                Attorneys for Defendant
Case 0:18-cv-61987-KMM Document 29 Entered on FLSD Docket 03/04/2019 Page 2 of 2
                                          CASE NO. 0:18-cv-61987 MOORE/SNOW


                                 CERTIFICATE OF SERVICE

         I hereby certify that on March 4, 2019, I electronically filed the foregoing document with

  the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

  this day on all counsel identified below via transmission of Notices of Electronic Filing

  generated by CM/ECF or in some other authorized manner.

                                                                  /s/ Michael Eisenband
                                                                  Michael Eisenband




                                                 2
